DETAILED ACTION
This office action is in response to communication filed on 02/22/2021. Clam 2 has been canceled. Claims 1 and 3-9 have been amended. Claims 10 and 11 have been added. Claims 1 and 3-11 are pending on this application.

Allowable Subject Matter
Claims 1 and 3-11 are allowed.
The following is an examiner’s statement of reasons for allowance:  the closest prior art Ohkubo et al. Pub. No. 2005/0094304.
Fig. 9 of Ohkubo et al. discloses a decoding device (18) comprising: an equalization unit (14; paragraph 0049) that performs, on an input signal (Yk), partial response equalization (hj; paragraph 0059 discloses "hj defining a partial response waveform") involving convolution of a partial response coefficient (hj), the equalization unit (14) being an adaptive equalization unit (adaptive of 14) that performs adaptive equalization (14) to cause the partial response coefficient (hj) to adaptively follow a characteristic of the input signal (Yk); a maximum likelihood decoding unit (18) that performs maximum likelihood decoding (paragraph 0002) on an equalized signal (Xk), which is a resultant signal (Xk) obtained by equalization (14) of the input signal (Yk) at the adaptive equalization unit (14), and outputs a decoded value (ak), the maximum likelihood decoding unit (18) being an adaptive maximum likelihood decoding unit (adaptive 18) that causes an identification point (identification point xk of 18) of the maximum likelihood decoding (18) to adaptively follow a characteristic of the input signal (yk); a target waveform generation unit (15; paragraph 0055 discloses "target waveform) from the FIR filter 15 to the FIR filters 16 and 17 and inputting the outputs from the FIR filters to the subtracter 20") that, by convoluting the partial response coefficient (hj) into the decoded value (ak), generates an equalization target waveform (Vk) of the adaptive equalization (14) which is performed by the adaptive equalization 
With respect to claim 1, in addition to other elements in the claim, prior art considered individual or combination does not teach: a sum-of-coefficients control unit configured to: calculate a sum of the plurality of partial response coefficients which are used to generate the equalization target waveform; and control an updating operation at the coefficient updating unit such that the calculated sum falls within a fixed range. 
With respect to claim 9, in addition to other elements in the claim, prior art considered individual or combination does not teach: calculating, by a sum-of-coefficients control unit of the decoding device, a sum of the plurality of partial response coefficients which are used to generate the equalization target waveform; and controlling, by the sum-of-coefficients control unit, an updating operation at the coefficient updating unit such that the calculated sum falls within a fixed range. 
With respect to claim 10, in addition to other elements in the claim, prior art considered individual or combination does not teach: an error signal equalization unit configured to perform equalization on the equalization error signal inputted to a coefficient updating unit; and Page 7 of 12Application No. 16/765,035 Reply to Office Action of November 20, 2020 the coefficient updating unit configured to update, through least-square-method computation for minimization of a correlation between the decoded value and the equalization error signal, the partial response coefficient. 
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 8:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

03/16/2021
/LINH V NGUYEN/Primary Examiner, Art Unit 2845